entries is an appealable order. Accordingly, we conclude that we lack
                 jurisdiction, and we
                             ORDER this appeal DISMISSED.'




                                                   Parraguirre




                                                             ChS2..4t          , J.
                                                   Cherry
                                                                        1111




                 cc:   Hon. James Crockett, District Judge
                       Victor Tagle
                       David Hermonson
                       Donna Tenny
                       Eighth District Court Clerk




                       'We have reviewed all documents that appellant has submitted in
                 proper person to the clerk of this court in this matter, and we conclude
                 that no relief based upon those submissions is warranted. To the extent
                 that appellant has attempted to present claims or facts in those
                 submissions which were not previously presented in the proceedings
                 below, we have declined to consider them in the first instance


SUPREME COURT
      OF
    NEVADA


(0) 1947A aex.
                                                     2